FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                          October 4, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
RANDY HAHN,

      Plaintiff - Appellant,

v.                                                         No. 17-4067
                                                   (D.C. No. 2:16-CV-00666-DN)
SEAN D. REYES; RYAN HARRIS; KIM                              (D. Utah)
M. LUHN; LIESA STOCKDALE,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, MURPHY, and MATHESON, Circuit Judges.
                  _________________________________

      The district court abstained from exercising jurisdiction under Younger v.

Harris, 401 U.S. 37 (1971), and dismissed Randy Hahn's case.1 Exercising

jurisdiction under 28 U.S.C. 1291, we affirm.

      In his complaint, Mr. Hahn alleged civil rights violations under 42 U.S.C.

§§ 1983 and 1985 against the State of Utah, its attorney general, a state district judge,

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
      1
         The district court also cited the “domestic relations exception” to federal
jurisdiction. See Ankenbrandt v. Richards, 504 U.S. 689, 703 (1992).
a state court commissioner, and the director of the state office of recovery services.

The alleged violations concern an ongoing domestic dispute between Mr. Hahn and

his ex-spouse and Utah state court orders modifying a New Mexico divorce decree

regarding parent time, child custody and child support. Mr. Hahn's appeal of those

orders to the Utah Court of Appeals is pending.

       The Younger abstention doctrine generally prohibits federal courts from

interfering with ongoing state proceedings. See Younger, 401 U.S. at 53-54. The

district court dismissed based on its finding that the three conditions for Younger

abstention had been met: (1) an ongoing civil proceeding, (2) an adequate state

forum to raise his constitutional claims, and (3) state proceedings involving important

state interests. See Amanatullah v. Colo. Bd. of Med. Exam’rs, 187 F.3d 1160, 1163

(10th Cir. 1999); Taylor v. Jaquez, 126 F.3d 1294, 1297 (10th Cir. 1997).

       In his appellate brief, Mr. Hahn devotes one page to the abstention issue and

does not challenge that the three Younger conditions have been met. He argues only

that “Younger abstention does not apply when the state ‘flagrantly and patently’

violates a constitutional right.” Aplt. Br. at 4 (citing Younger, 401 U.S. at 53-54).

But his arguments are conclusory, inadequately briefed, and otherwise lack merit.

       In his brief, Mr. Hahn points to no Utah statute or particular state court ruling as

the basis for his claims. The only case he cites is Mathews v. Eldridge, 424 U.S. 319

(1976), which stated a balancing test for the process due to protect a property or liberty

interest, but he fails to explain how it applies to his case. In short, he raises no viable



                                               2
argument to challenge the district court's ruling. The district court correctly abstained

under Younger.

       We affirm the district court’s judgment.2


                                              Entered for the Court


                                              Scott M. Matheson, Jr.
                                              Circuit Judge




       2
       We deny as moot Mr. Hahn's motion to certify a question of state law to the
Utah Supreme Court. See Trout Unlimited v. U.S. Dep’t of Agric., 441 F.3d 1214,
1220 (10th Cir. 2006).
                                             3